                    Case 1:18-cv-02245-SAG Document 52 Filed 12/05/19 Page 1 of 1
                                           LOCHNER LAW FIRM, P.C.
                                                          91 MAIN STREET
TODD D. LOCHNER                                      ANNAPOLIS, MARYLAND 21401                   TLOCHNER@BOATINGLAW.COM
GREGORY R. SINGER                                                                                  GSINGER@BOATINGLAW.COM
EUGENE E. SAMARIN                           PHONE (443) 716-4400 | FACSIMILE (443) 716-4405      ESAMARIN@BOATINGLAW.COM
MELAINA D. HAISFIELD (OF COUNSEL)*                      WWW.BOATINGLAW.COM                      MHAISFIELD@BOATINGLAW.COM
CHRISTOPHER J. MCNALLY (OF COUNSEL)**                                                            CMCNALLY@BOATINGLAW.COM



                                                        December 5, 2019

         FILED VIA CM/ECF

         The Honorable Deborah L. Boardman
         United States District Court for the District of Maryland
         101 West Lombard Street
         Baltimore, Maryland 21201

                  Re: Adams v. Sokol
                  Case No.: 1:18-cv-02245-SAG
                  Our No.: 15-149-01

         Dear Hon. Deborah L. Boardman,

                 The letter is in response to your Order dated November 26, 2019 (ECF #51). At this time
         the Plaintiff withdraws its objection to the Third-Party November 7, 2019 Subpoena.

                The Court should note that the responding party to the subpoena reached out to counsel for
         the Defendant requesting the withdrawal of the subpoena, however, undersigned counsel is not
         aware of those ongoing negotiations nor whether the responding party will file a motion to quash.

                                                                    Respectfully submitted,

                                                                    /S/ Eugene E. Samarin
                                                                    Eugene E. Samarin, Esq. (Bar No. 19612)
                                                                    Lochner Law Firm, P.C.
                                                                    91 Main Street, 4th Floor
                                                                    Annapolis, Maryland 21401
                                                                    T: (410) 716-4400
                                                                    F: (410) 716-4405
                                                                    Email: esamarin@boatinglaw.com
                                                                    Counsel for Plaintiff

         ES/tdl

         cc: All counsel of record (Via CM/ECF only)
             Counsel for Matt Sokol (via email only)




         * Barred in Florida, Texas and District of Columbia
         ** Barred in Rhode Island and Massachusetts
